FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                              September 13, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 TAMARA BRYANT,

               Plaintiff - Appellant,                   No. 10-2085
          v.                                          (D. New Mexico)
 KAREN PARSONS, 12th Judicial              (D.C. No. 1:07-CV-01304-MCA-KBM)
 District Court Judge, in her individual
 and official capacity,

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.


      Tamara Bryant appeals pro se from a district-court order granting the

motion to dismiss of the defendant, Judge Karen Parsons, and from the later order

awarding Judge Parsons attorney fees and denying Ms. Bryant’s motion for

reconsideration. Ms. Bryant’s appeal is untimely as to the dismissal of the




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
complaint, and we affirm on the merits the denial of Ms. Bryant’s motion for

reconsideration and the grant of attorney fees.

I.    BACKGROUND

      On December 27, 2007, Ms. Bryant filed a four-count, 34-page complaint

against Judge Parsons in the United States District Court for the District of New

Mexico. Judge Parsons is a New Mexico district-court judge. The complaint

alleges that Judge Parsons violated Ms. Bryant’s civil rights in the course of

overseeing tort and domestic-relations lawsuits between Ms. Bryant and her

former husband, Jack Russell. All of Judge Parsons’s alleged wrongful acts were

judicial actions undertaken by Judge Parsons, including rulings on motions and, at

one point, finding Ms. Bryant in indirect civil contempt of court and incarcerating

her until the contempt was purged. Judge Parsons moved to dismiss on the

ground of judicial immunity. She also requested attorney fees, arguing that

Ms. Bryant should have known that she had no legitimate claim because she had

lost a similar claim against Judge Parsons in state court.

      Ms. Bryant responded that Judge Parsons had acted outside the scope of her

judicial capacity and without jurisdiction by finding Ms. Bryant in indirect

contempt of court and incarcerating her without providing notice and a hearing

and an opportunity for bail. On July 30, 2009, the district court granted the

motion to dismiss and entered judgment on a separate document. The court did

not award attorney fees and costs, but granted Judge Parsons leave to file a

                                         -2-
postjudgment motion within 30 days. On August 20, Judge Parsons moved for

attorney fees; and on September 9, Ms. Bryant filed a motion entitled

“Plaintiff[’]s Objection to Order to Dismiss” (the Motion for Reconsideration).

Because Ms. Bryant’s motion was filed more than ten days after the district court

entered final judgment, the court construed the motion as one for relief from

judgment under Fed. R. Civ. P. 60(b), and denied the motion in an order filed on

March 26, 2010. The order also granted Judge Parsons’s motion for attorney fees,

although for substantially less than the amount requested. On April 13, 2010,

Ms. Bryant filed a notice of appeal of both the order of dismissal and the order

awarding attorney fees and denying her Motion for Reconsideration.

II.   DISCUSSION

      A.     The Order of Dismissal

      This court lacks jurisdiction to hear an untimely appeal in a civil case. See

Bowles v. Russell, 551 U.S. 205, 214 (2007). The notice of appeal must be filed

within 30 days of entry of judgment. See Fed. R. App. P. 4(a)(1)(A); 28 U.S.C.

§ 2107(a).

      Judgment was entered on Judge Parsons’s motion to dismiss on July 30,

2009; but Ms. Bryant did not file her notice of appeal until April 13, 2010, long

after the expiration of the 30-day deadline. Her postjudgment Motion to

Reconsider did not toll that period because it was filed more than 10 days after

the judgment. See Fed. R. App. P. 4(a)(4)(A). Of course, she can appeal a later

                                        -3-
order of the district court by filing a notice of appeal within 30 days of that order

(as she did); but such a notice of appeal does not allow challenges to an earlier

final order.

      Ms. Bryant argues that the July 30 judgment was not a final judgment

because it did not dispose of Judge Parsons’s request for attorney fees. As a

general rule, however, postjudgment proceedings regarding attorney fees do not

affect the finality, or the appealability, of the judgment on the merits. See Yost v.

Stout, 607 F.3d 1239, 1242–44 (10th Cir. 2010). There is an exception to the

general rule if the district court orders that a request for attorney fees be treated

as a timely Rule 59 motion. See Fed. R. Civ. P. 58(e). But the district court did

not so order in this case. Therefore, we lack jurisdiction to review the court’s

order of July 30, 2009, dismissing Ms. Bryant’s complaint.

      B.       Motion to Reconsider

      Ms. Bryant’s Motion to Reconsider states in full:

               PLAINTIFF[’]S OBJECTION TO ORDER TO DISMISS

            Comes Plaintiff, Tamara L Bryant and respectfully requests
      this Court to reconsider the Order to Dismiss Plaintiffs Action in the
      cause stated above. In accordance with Federal Rules of Civil
      Procedure, Rule 46; Objecting to a Ruling or Order. A formal
      exception to a ruling or order is unnecessary. When the ruling or
      order is requested or made, a party need only state the action that it
      wants the court to take or objects to, along with the grounds for the
      request or objection. Failing to object does not prejudice a party
      who had no opportunity to do so when the ruling or order was made.
            The Plaintiff states as follows: The dismissal of Plaintiff’s
      claims threatens an immediate and irreparable denial of the

                                           -4-
      Plaintiff’s constitutional rights, and would chill the exercise of her
      rights to Due Process. The Courts Dismissal in the Plaintiff[’]s
      action should be reconsidered to protect the Plaintiff[’s] rights and
      protect proper adjudication of the Plaintiff’s complaint.
             Grounds for this request will be found in the Plaintiff[’]s
      original complaint filed with this Court and the records provided in
      the course of this action.
             WHEREFORE, the Plaintiff, Tamara L Bryant does request the
      Court reverse its Order to Dismiss and proceed with the Scheduling
      Order for this matter.

R. at 172–73. The district court properly construed the motion as a Fed. R. Civ.

P. 60(b) motion for relief from judgment, because it would have been untimely if

treated as a motion under Fed. R. Civ. P. 59. See Computerized Thermal Imaging,

Inc. v. Bloomberg, L.P., 312 F.3d 1292, 1296 n.3 (10th Cir. 2002) 1 The motion,

however, does not offer any Rule 60(b) ground to alter the July 30 order but

merely relies on grounds “found in the Plaintiff[’]s original complaint filed with

this Court and the records provided in the course of this action.” R. at 173. Thus,

the district court properly denied the motion.

      C.     Attorney-Fee Award

      We also reject Ms. Bryant’s challenge to the award of attorney fees. The

district court had proper grounds for awarding a fee, and she makes no effort on


      1
        On appeal Ms. Bryant argues that her motion should have been construed
as a motion under Fed. R. Civ. P. 59 because “it is excusable neglect on the part
of the petitioner not to have been able to respond or submit her motion for
reconsideration . . . within the ten-day time frame.” Aplt. Br. at 19. She asserts
that the order was not mailed to her proper address until August 10, 2009. Id.
But she never presented this argument to the district court, so we will not address
it. See Sussman v. Patterson, 108 F.3d 1206, 1210 (10th Cir. 1997).

                                         -5-
appeal to challenge the reasonableness of the amount of the fee. Her appellate

brief is mistaken in asserting that the court’s July 30 order denied the request for

attorney fees; and the award does not require her to pay for any alleged

procedural errors by Judge Parsons in this litigation. In addition, her point that

Judge Parsons’s attorney fees are initially paid by the New Mexico Risk

Management Division is irrelevant; the district court’s fee award properly shifts

that financial burden to Ms. Bryant.

       We further hold that Judge Parsons is entitled to reasonable attorney fees

on appeal, the amount to be set by the district court. See Whittington v. Nordam

Group Inc., 429 F.3d 986, 1002 (10th Cir. 2005).

III.   CONCLUSION

       We AFFIRM the district court’s denial of Ms. Bryant’s Motion for

Reconsideration and its award of attorney fees. We DISMISS for lack of

jurisdiction her appeal of the order granting Judge Parsons’s motion to dismiss.

We DENY Ms. Bryant’s motion for leave to proceed in forma pauperis. And we

REMAND to the district court for an award to Judge Parsons of her reasonable

attorney fees on appeal.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -6-